Munder, Acting P. J. (dissenting).
It is my view that the broad language of subdivision 1 of section 3813 of the Education Law makes it applicable to this action for a declaratory judgment. That statute provides, in pertinent part, that “no action or special proceeding, for any cause whatever, except as hereinafter provided, relating to district property or claim against the district, or involving its rights or interestsshall be maintained unless a written verified claim is presented within three months after accrual and the officer or body having the power to “ adjust or pay ” such claim has neglected to do so for 30 days (emphasis mine).
The majority points to cases such as Levert v. Central School Dist. No. 6, Town of Huntington (24 Misc 2d 832) and Matter of Randall v. Hoff (4 Misc 2d 376) as authority for holding that subdivision 1 of section 3813 applies only to claims against a district’s property or for payment of money and thus is not applicable to this action for a declaration of the plaintiff’s status. I do not agree and I think an analysis of Levert and Randall will show that such a restriction on the applicability of the statute was not necessary to the determinations there made.
*137In Levert, the plaintiff was a taxpayer in the defendant school district who brought the action for a judgment declaring that the defendant was violating section 1805 of the Education Law in transferring or transporting pupils in grades below the seventh from his district to another without the approval of the legal voters of his district. In Randall, the petitioners were several taxpayers in the subject school district who sought an order requiring the defendant Board of Education to meet certain requirements which had been set by the Commissioner of Education as conditions for the construction of an addition to the local high school. In both cases, the failure to give the notice of claim required by subdivision 1 of section 3813 was held not to be a bar and I would agree with those holdings. Those cases were tantamount to class actions, brought by taxpayers who claimed the school board members were not complying with some statutory or other requirement. The action at bar, however, is brought by an individual employee of the defendant board and his claim is one which can be adjusted. The action clearly involves the rights or interests of the board and it matters not that it is presented in the form of an action for declaratory judgment.
An examination of Todd v. Board of Educ. of City of Syracuse (272 App. Div. 618, affd. 297 N. Y. 873) and Matter of Board of Educ. of Cent. School Dist. No. 1 (Minstein Constr. Co.) (12 A D 2d 40) would be helpful here. These cases illustrate that if the claim asserted is a personal one, i.e., one asserted by an individual or group of individuals by reason of their dealings with a district or board, as opposed to a claim asserted by someone on behalf of a class, then subdivision 1 of section 3813 is applicable and it matters not that the relief demanded is equitable in nature.
The Todd case was an action by 46 school teachers to obtain a judgment declaring that the defendant Board of Education had violated the Education Law by failing to adopt schedules which would have provided for fixed minimum and maximum salaries, for annual increments and for incidental legal relief. The defendant moved to dismiss the complaint for failure to allege the timely service of a written verified claim as Required by section 858-a of the Education Law, the predecessor to the present section 3813. The motion was denied. The Appellate Division reversed the order and granted the motion. It expressed the view that the action was essentially one at law and that the failure to present a verified claim within the three months allowed by section 858-a was fatal to the action. It cited Thomann v. City of Rochester (256 N. Y. 165), one of the cases *138the majority here would distinguish, as some authority for the dismissal.
Significantly, however, it said (p. 621), “ The form of this action, even were it truly cognizable as one in equity and for incidental law relief, is subject to those provisions. (Schenker v. Village of Liberty, 261 App. Div. 54; Bush v. City of Jamestown, 288 N. Y. 496.) ” The Court of Appeals affirmed the dismissal in Todd without opinion (297 N. Y. 873).
Matter of Board of Educ. of Cent. School Dist. No. 1 (Minstein Constr. Co.) (supra) arose out of a claim by a contractor that certain walls at the construction site had been damaged by frost, thereby causing delays, and a request by the contractor for an extension of completion time. The defendant board resisted any attempt to arbitrate the matter on the ground that the contractor had failed to comply with section 3813. In upholding the board, the court commented as follows (p. 43): “It is contended that subdivision 1 of section 3813 does not apply to a request for an extension of completion time, but the statute applies to an action or special proceeding ‘ for any cause whatever * * * relating to district property or claim against the district, or involving its rights or interests. ’ It is further contended that Heckler (supra) [7 N Y 2d 476] can be distinguished as did Special Term below because a claim for damages was involved there. The clear broad language of subdivision 1 of section 3813 as well as its underlying purpose will not admit such a distinction and must apply to any cause whatever involving district property.”
I do not read these cases as requiring the restrictive interpretation upon subdivision 1 of section 3813 pressed by the majority. The action at bar is clearly one involving the district’s rights or interests. Certainly the retention of any teacher or principal on the faculty or supervisory staff vitally affects the district’s rights or interests. The claim asserted is one that is capable of being “ adjusted”, i.e., settled or resolved (Webster’s Third New International Dictionary [Unabridged]).
I do not find the other cases cited by the majority to be really in point. For instance, Sammons v. City of Gloversville (175 N. Y. 346) involved a provision of the defendant city’s charter, not section 3813. More important, it was specifically held in Schenker v. Village of Liberty (261 App. Div. 54, affd. 289 N. Y. 788) that Sammons could not be relied upon where the statute requiring timely service of a written claim was all inclusive, and that this was so even though the relief sought in Schenker was equitable m nature. Similarly, the cases involving section 50-e of the General Municipal Law are inapposite because that *139section by its very language is limited in scope (tort actions). There is no such limitation in the statute under consideration here.
For these reasons, I must dissent and vote to reverse the order and grant the motion to dismiss the complaint.
Martuscello, Latham and Gulotta, JJ., concur with Shapiro, J.; Munder, Acting P. J., dissents and votes to reverse the order and grant the motion to dismiss the complaint, with an opinión.
Order of the Supreme Court, Suffolk County, dated June 22, 1971, affirmed, without costs. Defendant’s time to answer the complaint is extended until 20 days after entry of the order to be made hereon.